Citation Nr: 1101632	
Decision Date: 01/13/11    Archive Date: 01/20/11

DOCKET NO.  07-16 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating higher than 30 percent for 
coronary artery disease, with residuals of a myocardial 
infarction with a stent.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
November 1969 to September 1989.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in May 2006 of a Department of 
Veterans Affairs (VA) Regional Office (RO).

In December 2009, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge. A transcript of the hearing is in 
the Veteran's file.

Following the issuance of the supplemental statement of the case 
in January 2008, the Veteran submitted additional evidence and 
waived the right to have the evidence initially considered by the 
RO.  38 C.F.R. § 20.1304(c).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

In March 2010, the Board remanded the claim to afford the Veteran 
a VA examination.

In the remand, the Board directed METs testing unless medically 
contraindicated or if certain other conditions were present.  The 
Board stated that if METs testing could not be done, the examiner 
was to estimate the METs level.






On VA examination in April 2010, the examiner indicated METs 
testing could not be done as it was medically contraidindicated.  
The examiner, however, did not provide an estimate of the level 
of physical activity as required by the remand and without this 
information, the Board does not have sufficient evidence to 
decide the claim.  38 C.F.R. § 3.159(c) (4).

Under Stegall v. West, 11 Vet. App. 268, 271 (1998), a remand is 
necessary to ensure compliance with the Board's directive.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA records since November 2007

2.  Ask the Veteran either to submit or to 
authorize VA to obtain on his behalf the 
records of Dr. Viswanadham Lammata, 925 
York Dr., Desoto, TX, 7519 and any other 
health care provider who has seen the 
Veteran for his coronary artery disease 
disability since November 2007. 

3.  Afford the Veteran a VA cardiology 
examination to determine the current level 
of cardiac impairment.

METs testing is required unless medically 
contraindicated or the left ventricular 
ejection fraction is 50 percent or less or 
congestive heart failure is present or 
there has been more than one episode of 
congestive heart failure in the last year.





If METs testing cannot be done, an 
estimate by the examiner of the level of 
physical activity, expressed in METs and 
supported by specific examples, such as 
climbing stairs or shoveling snow, that 
results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used. 

The claims folder should be made available 
to the examiner.

4.  After the above development is 
completed, adjudicate the claim for 
increase for coronary artery disease.  If 
the benefit sought remains denied, furnish 
the Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


